Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed March 5, 2019 is acknowledged.  Claims 1 and 3-9 are amended.  Claims 10-18 are added. Now, Claims 1-18 are pending.

Claim Objections
2.	Claims 1-18 are objected to because of the following informalities:  
	In Claim 1 (2nd line from bottom), should “an catalytic” be -- a catalytic --?
Appropriate correction is required.
	
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Simone (US 2007 0131912).
	For Claims 1, 4, 6 and 12, Simone discloses a thermal conductive silicone composition comprising an alkenyl functional polyorganosiloxane having a viscosity of from about 100 to about 100,000 cSt (i.e., mm2/s), a hydridopolysiloxane, a silver nanoparticle having a size of about 1 micron to about 100 microns, a micron-sized particle having a size of about 1 micron to about 100 microns and a catalytical amount of a hydrosilylation catalyst. ([0024], [0027]-[0028], [0032] and [0034]-[0035]) The amounts of the above two particles with respect to either the alkenyl functional polyorganosiloxane or the hydridopolysiloxane are further exemplified in Examples (Examples 3, 4, etc.) The alkenyl functional polyorganosiloxane and the hydridopolysiloxane are also further . 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


7.	Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Simone.
	Simone discloses a thermal conductive silicone composition, supra, which is incorporated herein by reference.
	For Claims 3 and 11, Simone further teaches the use of a micron-sized particle having a size of from 15 to 40 microns that overlaps with the presently claimed range. Therefore, a prima facie case of obviousness exists. In addition, Simone teaches a particle with larger size would have more tendency to settle in the composition. The incorporation of nanoparticles can enhance the stability of the macron-sized particles in the composition. ([0036]) This implies that the particle size of a micron-sized particle would affect its stability in the composition. Thus, one of ordinary skill in the art would know what the particle size to use in order to afford a composition with a desired stability. This reason would render the foregoing obviousness based on overlapped ranges even more compelling. For Claim 9, Simone further teaches the cure of the composition at 150oC. ([0052]) Simone is silent on the presently claimed pressure. However, the pressure would affect the quality of the contact between the two substrates to be adhered. In other words, the pressure is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply whatever pressure through routine experimentation in order to achieve a proper contact between the substrates. Especially, Applicant does not show the criticality of such a pressure.

8.	Claims 5, 7 and 13-18 would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Simone does not teach or fairly suggest the presently claimed a) tap density and specific surface area set forth in Claim 5; and b) organosilane of formula (2) set forth in Claims 7 and 13-18.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 25, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765